Per Curiam:

This was a suit to quiet title. The parties claimed title to the land in question as follows: The plaintiff, the Hill Investment Company, under a sheriff’s deed; defendant C. B. Hahn, under mesne conveyances from the holder of the patent; and defendant Tansel F. Hahn, under a tax deed dated January 19, 1900, which was recorded more than five years before the action was commenced. This deed is in the statutory form, showing that the land 'was offered at a tax sale for the delinquent taxes of 1895 and was bid off by the treasurer for the county for $5.52, the taxes and charges then due, and recites an assignment of the certificate on the 16th day of January, 1900, to Tansel F. Hahn, for $31.74, and the payment by her of $4.32, the subsequent taxes of 1899. The granting clause recites a consideration of $36.06, taxes, costs and interest for the years 1895, 1896, 1897, 1898 and 1899.
It is contended that this deed is void upon its face because (1) it does not appear that the assignee of the certificate paid the amount necessary to redeem, (2) it was assigned for an excessive amount, and (-3) it does *694not appear from the deed or by inference that the subsequent taxes were a lien upon the land. These objections are unfounded. A separate statement of the taxes for each year was unnecessary. Only a gross sum equal to the amount necessary to redeem at that time is to be given, and in the absence of recitals to the contrary it will be presumed that the amount stated was correct. (Pierce v. Adams, 77 Kan. 46, 93 Pac. 594; Kennedy v. Scott, 72 Kan. 359, 83 Pac. 971.)
The tax title being superior to the other titles pleaded, it is not necessary to consider the .validity of the sheriff’s deed as against the title claimed by C. B. Hahn.
The judgment rendered in favor of the plaintiff is reversed, and the cause remanded with directions to render judgment for defendant Tansel F. Hahn, as prayed for in her answer.